DETAILED ACTION
The instant application having Application No. 16/614500 filed on 11/18/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 14, 22 and 23 are objected to because of the following informalities: 
Regarding claims 14 and 22, Applicant should replace the word “utilising” with “utilizing”. Appropriate correction is required.

Regarding claims 22 and 23, no transitional phrases, such as, “comprising” are found in the claims. Thus, it is unclear about the scope of the claims with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claims, or what limitations should be considered as the body/preamble of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

According to MPEP 2106.03 (I), a machine is defined as "...a concrete thing, consisting of parts, or of certain devices and combination of devices..." The statutory definition of a machine is something that has plural parts. However, in claims 22 and 23 the radio node being claimed contains no components/parts/hardware for performing the claimed function(s). As such, claims 22 and 23 do not recite either a plurality of parts, devices or a combination of devices; thus, the claims appear to be indefinite for lacking adequate structure.

Regarding claim 20 the limitation “wherein the transmission size indication is based on a size of acknowledgement signaling, in particular a number of bits of acknowledgement signaling” renders the claims indefinite. It is unclear whether the limitation means (i) the transmission size indication is based on a number of bits of acknowledgement signaling or (ii) the transmission size indication is based at least in part on a number of bits of acknowledgement signaling or (iii) else. 

For the purpose of the examination, the limitation at issue is interpreted as “(ii) the transmission size indication is based at least in part on a number of bits of acknowledgement signaling”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NTT DOCOMO, INC., “HARQ-ACK feedback for CA with up to 32 CCs”, R1-154429, 05/24-28/2015. (From Applicant’s IDS)

As per claim 14,  NTT discloses “A method of operating a radio node in a radio access network, the method comprising transmitting feedback signaling utilising a feedback resource range,” as [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information.] “wherein transmitting the feedback signaling comprises transmitting a transmission size indication indicating a size of the feedback signaling” [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

As per claim 15, NTT discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling comprises and/or represents acknowledgement signaling” [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

As per claim 16, NTT discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the transmission size indication is represented by two or more bits” [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

As per claim 17, NTT discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein transmission size indication is included in the feedback signaling” [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

As per claim 18, NTT discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling is transmitted as Physical Uplink Shared Channel (PUSCH) signaling, or as Physical Uplink Control Channel PUCCH) signaling” [(1. Introduction), For a UE that transmits more than 22 HARQ-ACK/SR bits in a subframe in a CG on either PUCCH or PUSCH, - X-bit CRC is included in the HARQ-ACK transmission, X >= 8. Baseline X for evaluation purpose only: X=8. FFS for a UE that transmits less than 23 HARQ-ACK/SR bits in a subframe in a CG on either PUCCH or PUSCH.]

As per claim 19, NTT discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the transmission size indication is transmitted based on a configuration” [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

As per claim 20, NTT discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the transmission size indication is based on a size of acknowledgement signaling, in particular a number of bits of acknowledgement signaling” [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

As per claim 21, NTT discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling neighbors PUSCH transmission in frequency, and/or is included in PUSCH transmission” [(1. Introduction), For a UE that transmits more than 22 HARQ-ACK/SR bits in a subframe in a CG on either PUCCH or PUSCH, - X-bit CRC is included in the HARQ-ACK transmission, X >= 8. Baseline X for evaluation purpose only: X=8. FFS for a UE that transmits less than 23 HARQ-ACK/SR bits in a subframe in a CG on either PUCCH or PUSCH.]

As per claim 22, as [see rejection of claim 14.]
As per claim 23, as [see rejection of claim 14.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463